Citation Nr: 1026481	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  03-01 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1985 to February 
1990.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in January 2008, at 
which time the Board remanded it for additional development.  The 
requested development has been completed, and the claim is 
properly before the Board for appellate consideration.


FINDINGS OF FACT

The Veteran's service-connected disabilities do not prevent him 
from securing and following some type of substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for entitlement to a total disability evaluation 
based on individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed below, the Board has found none.

In March 2003 and March 2008 VA sent the Veteran letters 
informing him of the types of evidence needed to substantiate his 
claim and its duty to assist him in substantiating his claim 
under the VCAA.  The letters informed the Veteran that VA would 
assist him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish authorization 
where necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although 
no longer required, the appellant was also asked to submit 
evidence and/or information in his possession to the RO.

The Board finds that the content of the letters provided to the 
Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  In addition, the August 2002 rating decision, December 
2002 SOC, March 2005 SSOC, March 2006 SSOC, June 2006 SSOC, May 
2007 SSOC, and January 2010 SSOC explained the basis for the RO's 
action, and the SOC and SSOCs provided him with additional 
periods to submit more evidence.  It appears that all obtainable 
evidence identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that neither he 
nor his representative has identified any other pertinent 
evidence, not already of record, which would need to be obtained 
for a fair disposition of this appeal.  It is therefore the 
Board's conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  To the extent that Dingess 
applies in a TDIU claim, this requirement was fulfilled in March 
2006 and March 2008 letters which VA sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Applicable Law, Regulations, and Analysis

The Veteran contends that he is unable to secure and maintain 
substantially gainful employment due to his service-connected 
disabilities.

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the claimant's service-connected disabilities is less 
than 100 percent, and when it is found that the service-connected 
disabilities are sufficient to produce unemployability without 
regard to advancing age, provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, or, 
if there are two or more disabilities, there is at least one 
disability ratable at 40 percent or more and additional 
disabilities sufficient to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16 (2009).

The Veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
Veteran's level of education, special training, and previous work 
experience, but not to his age or to any impairment caused by 
non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 
4.19 (2009).

The Veteran's service-connected disabilities, as evaluated under 
the VA Rating Schedule, are: bronchitis, evaluated as 30 percent 
disabling, and hypertension, evaluated at 10 percent.  Prior to 
March 20, 2006, his evaluation for hypertension was 20 percent.  

The Veteran's combined evaluation has been 40 percent since 
December 1999.  Since he does not have one service-connected 
disability with an evaluation of at least 60 percent, or two or 
more disabilities with a combined rating of at least 70 percent 
with one disability rated at 40 percent, the initial criteria for 
schedular consideration for the grant of TDIU under 38 C.F.R. § 
4.16(a) are not met.

However, a TDIU evaluation can still be awarded if it is 
established by the evidence of record that service-connected 
disabilities have rendered the Veteran unable to secure and 
follow substantially gainful employment.  If this is established, 
the case is to be sent to the Director of Compensation and 
Pension for extraschedular consideration.  See 38 C.F.R. 
§§ 3.340(a), 3.341(a), 4.16(b).

Reviewing the record relating to the Veteran's service-connected 
disabilities, private treatment records from March 1998 indicate 
that the Veteran's blood pressure was 190/120, and he was to have 
workup for immunodeficiency.  January 1999 private treatment 
records indicate that the Veteran needed to have a chest 
X-ray over the next two weeks, and if hilum fullness persisted he 
would possibly need a CT.  The Veteran also had some hypertension 
on admission with blood pressure ranging from 180/105 and was 
started on Vasotec 5 mg.  

It was noted at January 2000 VA treatment that the Veteran had a 
history of asthma that did not require treatment at that time and 
that he had a history of hypertension that was treated with 
Metoprolol.  At a January 2000 VA physical assessment he reported 
having no wheezing but having a productive cough he had had for 
years.  On examination, the lungs were clear to auscultation 
bilaterally, with no wheezes.  It was noted that, although the 
Veteran reported a chronic cough and history of chronic 
bronchitis, his lungs were clear to auscultation.  A chest X-ray 
from private treatment in March 2000 was normal.  A June 2000 
chest X-ray from VA treatment showed no acute disease.

At March 2001 VA treatment, the Veteran complained of blood 
pressure that had been running high for the last couple of 
months, as well as chest congestion.  His blood pressure was 
noted to be 161/97, and had been as high as 180/110 at home.  

At a February 2002 VA examination for respiratory diseases, the 
Veteran's hypertension was noted to be poorly controlled.  He had 
monthly bouts of acute bronchitis that required antibiotics.  
Immunoglobulin injections had provided an improvement in his 
symptoms, but they had been discontinued since he lost his 
insurance.  The examiner described the bronchitis as constant and 
chronic.  It resulted in purulent sputum, chronic coughing, and 
difficulty getting to sleep.  The Veteran was diagnosed with 
common variable immunodeficiency syndrome with resultant chronic 
bronchitis.  The examiner rated it as moderate to severe in terms 
of the effect on the Veteran's overall health and well being due 
to the almost constant nature of the infections, in spite of what 
appeared to be mild impairment on pulmonary function tests. 

March 2002 VA treatment notes indicate that the Veteran was 
undergoing treatment with intravenous immunoglobulin (IVIG) due 
to hypogammaglobulinemia with failure to mount an antibody 
response.  His blood pressure was noted to be better controlled 
on 40 mg of lisinopril.  However, other March 2002 VA treatment 
notes indicate that the hypertension was poorly controlled, and 
the metoprolol was increased to 100 mg.

The Veteran underwent a VA examination in September 2003.  It was 
noted that he had started smoking in his early 20's and continued 
to smoke a pack a day.  He reported that he averaged three or 
four bouts of bronchitis per year and that he used a nebulizer, 
inhalers, decongestants, and antibiotics.  The examiner noted 
that the Veteran had recurring episodes of cough, chest 
congestion, occasional wheezes, and thick, greenish sputum.  He 
was short of breath most of the time with exertion, and no 
orthopnea or pedal edema had been present.  Occasionally he had 
fever and chills with his bouts of bronchitis.  The Veteran 
indicated that his recurrent bronchitis infections had gotten 
better since the monthly treatments for common variable 
immunodeficiency.  

In October 2004 the Veteran had a VA respiratory examination.  He 
reported having felt better with fewer sinus infections in the 
last year since he started IVIG treatment.  At the time of the 
examination, the sinus infections were not lasting for longer 
than seven days with antibiotic treatment.  He had two sinus 
infections a month, for which he was treated for seven to 14 
days.  He also had a history of asthma with current complaints of 
wheezing and shortness of breath.  He could not walk more than a 
flight of stairs, and the examiner felt that this was related to 
multiple factors, including excessive weight, chronic smoking, 
joint problems related to diabetes, and other related problems.  
There was nocturnal wheezing at least three times per week, and 
he was on chronic inhaler treatment.  VA treatment records from 
2004 to 2005 indicate that the Veteran had IVIG treatments.

The Veteran had a VA examination for hypertension in March 2006.  
He indicated that he had no problems with chest pain or 
headaches, but did have shortness of breath with mild exertion.  
He regularly slept on two pillows on his back and he had no 
orthopnea, paroxysmal, nocturna dyspnea, palpitations, dizziness, 
syncope, ankle edema, or chest pain.  His medications were 
Metoprolol 100 mg, Lisinopril 40 mg, and Hydrochlorothiazide 25 
mg.  On examination, blood pressure was 124/80 and 120/80, left 
arm sitting.  The examiner diagnosed him with hypertension, 
essential, controlled on medication; obesity; diabetes mellitus, 
type II; and common variable immunodeficiency.  
 
In October 2006 the Veteran underwent a VA respiratory 
examination.  He reported having five flare-ups of bronchitis per 
year that were usually treated with antibiotics and nebulized 
bronchodilators but that did not require bed rest.  The Veteran 
had symptoms from asthma on a weekly basis for which he took one 
to two nebulizer treatments.  He had a chronic cough productive 
of sputum and had moderate dyspnea on exertion.  

On examination, the thorax expanded symmetrically during 
respiration, but less than normal.  Breath sounds were somewhat 
diminished, and there were scattered expiratory rhonchi and 
wheezes bilaterally.  There were no crackles and no dullness, and 
the diaphragms moved normally.  The examiner diagnosed the 
Veteran with chronic obstructive pulmonary disease (COPD), 
moderate impairment by pulmonary function tests, but with a 
significant response to bronchodilators.  In addition, he was 
diagnosed with exogenous obesity, common variable 
immunodeficiency disease, and bilateral hip replacement for 
avascular necrosis.  The examiner opined that the chronic 
bronchitis is as likely as not the same disorder diagnosed during 
the Veteran's military service, but that the COPD is due to 
smoking and is not related to military service.  November 2006 
pulmonary function testing from VA treatment showed an 
obstructive pattern and mild impairment.  The reviewing physician 
felt that concomitant restriction or air-trapping could not be 
ruled out, and noted that there was no significant bronchodilator 
response.  Diffusion was within normal limits.

We recognize the sincerity of the arguments advanced by the 
Veteran that he is precluded from gainful employment by his 
service-connected disabilities.  However, the resolution of 
issues that involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, requires 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Although his lay statements may be competent as 
to lay-observable residuals of his service-connected 
disabilities, the Veteran has presented no evidence that he has 
the expertise needed to render an opinion as to the impact that 
these conditions have upon his ability to work.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence); Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting 
that a layperson may comment on lay-observable symptoms).

Currently, the objective evidence shows that the Veteran's 
service-connected disabilities do not preclude all forms of 
gainful employment.  The Board must emphasize that only his 
service connected disabilities, bronchitis and hypertension, 
could be considered for the purposes of this TDIU claim, thus not 
including any non-service-connected disability such as chronic 
obstructive pulmonary disease.  See 38 C.F.R. § 4.16.

Although the Veteran's contentions have been carefully and 
sympathetically considered, they are outweighed by the absence of 
medical evidence to support the claim.  The preponderance of the 
evidence is thus against the claim for TDIU, and, therefore, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to a total disability evaluation based on individual 
unemployability due to service-connected disabilities is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


